Citation Nr: 1546895	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-18 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left ear hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at an August 2015 videoconference hearing before the undersigned Veterans Law Judge.  The Veteran's daughter appeared at the hearing, and testified.  A complete transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's claim for entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran indicated that he received medical treatment close in time to the three VA surgical procedures that occurred between June and August 1977 (drainage of the subdural empyema) through the Buffalo, New York VA Hospital as well as the Jamestown, New York Community-Based Outpatient Clinic.  In December 2011, the Veteran notified VA that he attempted to obtain treatment records covering the period between 1976 through 1996 through the medical records office of the Department of Veterans Affairs located in Buffalo, New York, but was unsuccessful.  The records were not in the location they were supposed to be.  The Veteran asked VA to assist him in locating these records.  However, no additional searches were conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 1976 to 2010 from the Buffalo, New York VA Hospital and the Jamestown, New York VA Community-Based Outpatient Clinic.  The search for records must include archived paper records.  If the records cannot be located, a notice of unavailability must be associated with the claims file. 

2.  If the records are obtained, the claims file should be sent to the current VA Chief of Head and Neck Surgery, Otolaryngology, of the Buffalo, New York VA Medical Center or a similarly qualified medical professional to provide an addendum to the October 2012 opinion. 

3.  Then, readjudicate the claim.  If the benefit on appeal continue to be denied, issue a supplemental statement of the case and allow the applicable time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

